Exhibit 10(b) Promissory Note $65,091,371.66June 26, 2008 FOR VALUE RECEIVED, AMERICA FIRST TAX EXEMPT INVESTORS, L.P., a Delaware limited partnership (“Borrower”), hereby promises to pay to the order of Bank of America, N.A., a national banking association (together with any and all of its successors and assigns and/or any other holder of this Note, “Lender”), without offset, in immediately available funds in lawful money of the United States of America, at 600 Wilshire Boulevard, Los Angeles, California 90017 (or at such other place as the Lender hereafter may designate), the principal sum of Sixty-Five Million Ninety-One Thousand Three Hundred Seventy-One Dollars and 66/100 ($65,091,371.66) (or the unpaid balance of all principal advanced against this Note, if that amount is less), together with interest on the unpaid principal balance of this Note from day to day outstanding as hereinafter provided. Section 1Payment Schedule and Maturity Date.Prior to maturity, accrued and unpaid interest shall be due and payable in arrears on the first day of each month commencing on
